DETAILED ACTION
Contents
I. Notice of Pre-AIA  or AIA  Status	5
II. Priority	5
III. Continued Examination Under 37 CFR 1.114	5
IV. Pertinent Prosecution History	6
V. Claim Status	7
VI. Reissue Requirements	8
VII. Information Disclosure Statement	9
VIII. Reissue Oath/Declaration	10
IX. Claim Objections	10
X. Claim Interpretation	11
A.	Lexicographic Definitions	11
B.	35 U.S.C § 112 6th Paragraph	12
(1)	Functional Phrase – “Controller I”	12
(2)	Functional Phrase – “Controller II”	16
(3)	Functional Phrase – “Controller III”	20
(4)	Functional Phrase – “Controller IV”	23
XI. Claim Rejections - 35 USC § 112	28
A.	35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph	28
B.	35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph	30
XII. Claim Rejections - 35 USC § 251	33
A.	Oath/Declaration	33
B.	New Matter	33
XIII. Claim Rejections – 35 USC § 103	33
A.	Claims 1, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327).	34
B.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Kwack et al. (U.S. Publication No. 2014/0002430) (“Kwack”) and Lin (U.S. Publication No. 2011/0036508).	44
C.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of and Fein et al. (U.S. Publication No. 2010/0283713) (“Fein”).	49
D.	Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Hsiao et al. (U.S. Publication No. 2006/0059514) (“Hsiao”).	51
E.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Viser et al. (U.S. Publication 2010/0246113) (“Viser’113”).	55
F.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Choi (U.S. Publication No. 2005/0243416).	57
G.	Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Ahn et al. (U.S. Publication No. 2015/0341714) (“Ahn”).	58
H.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) and Ahn et al. (U.S. Publication No. 2015/0341714) (“Ahn”) as applied to claims 18 and 20 above, and further in view of Ofuji et al. (U.S. Publication No. 2007/0180745) (“Ofuji”).	59
XIV. Response to Arguments	61
A.	Claim Constructions	61
(1)	Controller	61
B.	35 U.S.C. § 112, First Paragraph, Rejections	62
(1)	Slide Bar I	62
(2)	Slide Bar II	62
C.	5 U.S.C. § 112, Second Paragraph, Rejections	62
(1)	Claims 1 and 2	62
(2)	Claims 9-11	63
D.	35 U.S.C. § 251 Rejection	63
(1)	Oath/Declaration Issue	63
(2)	New Matter Issues	64
E.	Rejections under 35 U.S.C. § 103	64
(1)	Claim 1	64
(2)	Claim 2	65
XV. Conclusion	68





































Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant filed the instant reissue application 16/567,987 (“‘987 Reissue Application”) on 11 September 2019 for U.S. Application No. 15/079,240 (“‘240 Application"), filed 24 March 2016, now U.S. Patent No. 9,760,975 (“‘975 Patent”), issued 12 September 2017, which claims foreign priority to Korean Patent Application No. 10-2015-0172988, filed 07 December 2015 (“KPA ‘988”).
Thus, the Examiner concludes that for examination purposes the instant ‘987 Reissue Application claims a priority date of 07 December 2015.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 26 January 2022 has been entered.

Pertinent Prosecution History
As set forth supra, Applicant filed the application for the instant ‘987 Reissue Application on 11 September 2019. The Examiner finds that the instant ‘987 Reissue Application included a preliminary amendment to the claims (“Sept 2019 Claim Amendment”), and the specification (“Sept 2019 Spec Amendment”). The Sept 2019 Claim Amendment includes an amendment amending original claims 1, 12 and 13.
The Office issued a non-Final Office action on 27 July 2021 (“July 2021 Non-Final Office Action”). In particular, the July 2021 Non-Final Office Action provided rejections for claim 1-20 under 35 U.S.C. §§ 103, 112 and 251. 1
On 17 September 2021, Applicant filed a Response and “Amendment” under 37 CFR 1.114. (“Sept 2021 Applicant Response”). The Sept 2021 Applicant Response contained: “Amendment to the Specification” (“Sept 2021 Spec Amendment”), “Remarks”, and “Amendments to the Claims” (“Sept 2021 Claim Amendment”) including: twice amended original claim 1; once amended original claims 2, 5, 12, 13, 15, 16 and 18; and original claims 3, 4, 6-11, 14, 17, 19 and 20.
The Office issued a Final Office action on 22 October 2021 (“Oct 2021 Final Office Action”). In particular, the Oct 2021 Final Office Action provided rejections for claims 1-20 (“Rejected Claims”) under 35 U.S.C. 112(a), 112(b), 103 and 251, respectively. 2
On 26 January 2022, Applicant filed a Response (“Jan 2022 Applicant Response”). The Jan 2022 Applicant Response contained: “Remarks”, and “Amendments to the Claims” (“Jan 2022 Claim Amendment”). The Jan 2022 Claim Amendment provided: currently thrice amended original claim 1; currently twice amended original claim 2, 5, 133, 15 and 164; currently once amended original claim 4, 6, 7, 9-11 and 14; previously once amended original claim 18; original claims 3, 8, 17, 19 and 20; and canceled original claim 12.

Claim Status
The Examiner finds that the claim status in the instant ‘987 Reissue Application is as follows:
Claim(s)	1				(Original and currently thrice amended)
Claim(s)	2, 5, 135, 15 and 166		(Original and currently twice amended)
Claim(s)	4, 6, 7, 9-11 and 14		(Original and currently once amended)
Claim(s)	18				(Original and previously once amended)
Claim(s)	3, 8, 17, 19 and 20		(Original)
Claim(s)	12				(Original and canceled)
Thus, the Examiner concludes that claims 1-11 and 13-20 are pending in the instant ‘987 Reissue Application. Claims 1-11 and 13-20 are examined (“Examined Claims”).

Reissue Requirements
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘975 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, post-grant proceedings and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The Examiner notes that Amendment practice for Reissue Applications is NOT the same as for non-provisional applications. See MPEP §§ 1413 and 1453. Reissue application amendments must comply with 37 CFR 1.173, while non-provisional application amendments must comply with 37 CFR 1.173. Particularly, 
 	Manner of making amendments under 37 CFR 1.173:  

All markings (underlining and bracketing) are made relative to the original patent text, 37 CFR 1.173(g) (and not relative to the prior amendment).

For amendments to the abstract, specification and claims, the deleted matter must be enclosed in brackets, and the added matter must be underlined. See 37 CFR 1.173(d).

For amendments to the drawings, any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. See 37 CFR 1.173(b)(3).

The Examiner further notes that all amendments to the instant ‘987 Reissue Application must comply with 37 CFR 1.173(b)-(g).

Information Disclosure Statement
Applicants’ Information Disclosure Statement, filed 14 March 2022, (“Mar 2022 IDS”) has been received and entered into the record. Since the Mar 2022 IDS complies with the provisions of MPEP § 609, the references cited therein have been considered by the Examiner. See attached form PTO-1449.

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The Examiner finds that the Declaration filed by Applicant on 26 February 2020 (“Feb 2020 Declaration”) states
We seek to broaden the scope of the claims. Claim 1 recites “a telescopic bar which unduly limits the scope of the claim.” Claim 1 is amended to recite a slide bar. Accordingly, U.S, Patent No. 9,970,975 is wholly or partly inoperative.

(Feb 2020 Declaration; emphasis added). The Examiner finds that the instant ‘987 Reissue Application is a reissue application of the ‘975 Patent (i.e., U.S. Patent No. 9,760,975) not U.S. Patent No. 9,970,975). From this perspective, Applicant is required to assert a new error statement for correction in this instant ‘987 Reissue Application.
	In addition, the Examiner finds that error statement included above provided in the Feb 2020 Declaration is no longer relevant to the instant ‘987 Reissue Application. Specifically, the Examiner finds that the Jan 2022 Claim Amendment reintroduces the claim requirement “telescopic bar” instead of “slide bar.” (See Jan 2022 Claim Amendment; and also see Jan 2022 Applicant Response at 9).

Claim Objections
The Jan 2022 Claim Amendment does not comply with 37 CFR 1.173(b)(2) and is objected to because Applicant has not provided the correct parenthetical expression for several claims. Specifically, the Examiner finds that the Jan 2022 Claim Amendment: places claims 13 and 16 back into their original form; and indicates claims 13 and 16 are essentially “[t]wice amended.” However, all changes made to during examination must be made vis-à-vis the patent to be reissued. (See MPEP § 1453.IV). From this perspective, the Examiner finds that the correct parenthetical expression for claims 13 and 16 is “(Original).” The claims should be amended as such.

Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111, MPEP § 2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01(I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP § 2111.01(II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
Lexicographic Definitions	
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP § 2111.01(IV). Following an independent review of the claims in view of the specification herein, Examiners find that Applicant has not provided any lexicographic definitions related to claim terms with any reasonable clarity, deliberateness and precision.  
35 U.S.C § 112 6th Paragraph
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. § 112(6th ¶) and MPEP §§ 2181-2183. As noted in MPEP § 2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The Examiner finds herein that claims 2, 5 and 9-11 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. §112 (6th ¶) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Each such limitation will be discussed in turn as follows:

Functional Phrase – “Controller I”
A first means-plus-function phrase is recited in claim 1 (and included in each of dependent claims 2-11 and 13-20) which recite “a controller …” or hereinafter “Functional Phrase 1” or “FP1.” The Examiner determines herein that FP1 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 1 expressly recites:
a controller configured to send a control signal such that the display portion moves between the first state to the second state 

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP1 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure. The Examiner further notes that the specification of the ‘975 Patent does not define or otherwise use the term “975” and thus the specification of the ‘975 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “controller” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a controller would be required to perform the function recited in FP1.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller…” in FP1 as the name of a sufficiently definite structure for performing the functions recited in FP1 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller…” is a generic placeholder having no specific structure associated therewith. Because “controller …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP1 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP1, the Examiner finds that claimed function(s) is:
[S]end[ing] a control signal such that the display portion moves between the first state to the second state

Because FP1 recites the above recited function, the Examiner concludes that FP1 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 1, the Examiner finds that Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 1. In fact, the Examiner finds that Functional Phrase 1 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 1 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 1 meets invocation Prong (C).
Because Functional Phrase 1 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 1 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 1	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP1.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP1. In reviewing the original disclosure, the Examiner finds that the ‘975 Patent discloses
Referring to FIG. 5, in the display device 100 according to the present invention, the active region of the display portion 20 may be in a first state where the active region of the display portion 20 is within the housing 30 or a second state where the active region of the display portion 20 is exposed out of the housing 30.

When the display device 100 is in the first state, the active region of the display portion 20 may be within the housing 30. That is, the display portion 20 may be shielded in the housing 30.

When the display device 100 is in the second state, the active region of the display portion 20 may be exposed out of the housing 30. That is, when the display portion 20 is in the second state, at least part of the display portion 20 may stick out under the housing 30.

Although not shown, the display portion 20 may change from the first state to the second state by means of a roller within the housing 30. In more detail, when the roller unrolls, the display portion 20 may change from the first state in which it is kept wound around the roller to the second state in which it is exposed to the outside. In contrast, when the roller rolls back, the display portion 20 may change from the second state to the first state.

(‘975 Patent at c.6, l.50 – c.7, l.5; emphasis added); 
The display device may include a controller. The controller may be operated to execute application programs or applications that run on the display device and data and instructions for operating the display device 100.

(Id. at c.7, ll.39-43; emphasis added); and
The controller may allow the display portion 20 to descend at a constant speed upon detecting a set or input screen ratio for the display portion 20 (S20). The display portion 20 may descend at a first speed SP1. The controller may enable the display portion 20 to maintain a constant descending speed by keeping the amount of rotation of a motor constant.

(Id. at c.7, ll.58-64; emphasis added).
Thus, for claim 1 and in light of the portions of the ‘975 Patent cited above, the Examiner construes the structure for performing the claimed functions as hardware running an application and/or program thereon that sends a control signal to move the display portion at a first speed as the as the display portion is being unwound, or its equivalent.

Functional Phrase – “Controller II”
A second means-plus-function phrase is recited in claim 2 (and included in each of dependent claims 3 and 4) which recite “a controller …” or hereinafter “Functional Phrase 2” or “FP2.” The Examiner determines herein that FP2 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 2 expressly recites:

wherein the controller is configured to detect a set screen ratio or an input screen ratio

wherein the controller is configured to send a control signal such that, when the display portion changes from the first state to the second state, a first speed at which the display portion is initially unwound from the roller and a second speed just before a set screen ratio or input screen ratio is reached are different; and 

the controller configured to stop unwinding the display portion from the roller when the set screen ratio or the input screen ratio is reached

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP2 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure. The Examiner further notes that the specification of the ‘975 Patent does not define or otherwise use the term “975” and thus the specification of the ‘975 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “controller” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a controller would be required to perform the function recited in FP2.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller…” in FP2 as the name of a sufficiently definite structure for performing the functions recited in FP2 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller…” is a generic placeholder having no specific structure associated therewith. Because “controller …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP2 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP2, the Examiner finds that claimed function(s) is:
[D]etect[ing] a set screen ratio or an input screen ratio

[S]end[ing] a control signal such that, when the display portion changes from the first state to the second state, a first speed at which the display portion is initially unwound from the roller and a second speed just before a set screen ratio or input screen ratio is reached are different;

[S]top[ping] unwinding the display portion from the roller when the set screen ratio or the input screen ratio is reached

Because FP2 recites the above recited functions, the Examiner concludes that FP2 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 2, the Examiner finds that Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 2. In fact, the Examiner finds that Functional Phrase 2 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 2 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 2 meets invocation Prong (C).
Because Functional Phrase 2 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 2 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 2	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP2.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP2. In reviewing the original disclosure, the Examiner finds that the ‘975 Patent discloses
The display device may include a controller. The controller may be operated to execute application programs or applications that run on the display device and data and instructions for operating the display device 100.

(‘975 Patent at c.7, ll. 39-43; emphasis added); and
The controller may allow the display portion 20 to descend at a constant speed upon detecting a set or input screen ratio for the display portion 20 (S20). The display portion 20 may descend at a first speed SP1. The controller may enable the display portion 20 to maintain a constant descending speed by keeping the amount of rotation of a motor constant.

The controller may detect whether the display portion 20 has come close to a desired screen ratio (S30). For example, the controller may detect by an encoder whether the display portion 20 has almost reached a given screen ratio. If the display portion 20 has not yet come close to the desired screen ratio, the controller may send a control signal to enable the display portion 20 to keep descending at a given speed. On the other hand, if the display portion 20 has come close to the desired screen ratio, the controller may slow down the display portion 20's descending speed (S40). In this case, the display portion 20's descending speed may be a second speed SP2, which is slower than the first speed SP1.

When the display portion 20 is descending at the second speed SP2, the controller may detect whether the display portion 20 has reached the desired screen ratio (S50). For example, the controller may detect by an encoder whether the display portion 20 has reached the desired screen ratio. If the display portion 20 has not yet reached the desired screen ratio, the controller may send a control signal to enable the display portion 20 to keep descending at the second speed SP2. On the other hand, if the display portion 20 has reached the desired screen ratio, the controller may send a control signal to enable the display portion 20 to stop descending.

(In the display device according to the present invention, the display portion 20's descending speed may be slowed down just before it reaches the desired screen ratio. This will reduce the risk of a drive unit failure that can happen when the display portion 20 abruptly stops descending

(Id. at c.7, l.58 – c.8, l.26; see Figure 8; emphasis added).
Thus, for claim 2 and in light of the portions of the ‘975 Patent cited above, the Examiner construes the structure for performing the claimed functions as hardware running an application and/or program thereon that detects a set screen ratio or an input screen ratio and sends a control signal to move the display portion at a first speed as the as the display portion is being unwound and a different second speed just before as the display portion reaches the set screen ratio or an input screen ratio, or its equivalent.

Functional Phrase – “Controller III”
A second means-plus-function phrase is recited in claim 5 which recite “the controller …” or hereinafter “Functional Phrase 3” or “FP3.” The Examiner determines herein that FP3 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 5 expressly recites:
the controller is configured to send a control signal to enable the indicator to show the percentage of the set screen ratio or input screen ratio with respect to a current screen ratio

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP3 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure. The Examiner further notes that the specification of the ‘975 Patent does not define or otherwise use the term “975” and thus the specification of the ‘975 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “controller” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a controller would be required to perform the function recited in FP3.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller…” in FP3 as the name of a sufficiently definite structure for performing the functions recited in FP3 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller…” is a generic placeholder having no specific structure associated therewith. Because “controller …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP3 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP3, the Examiner finds that claimed function(s) is:
[S]end[ing] send a control signal to enable the indicator to show the percentage of the set screen ratio or input screen ratio with respect to a current screen ratio

Because FP3 recites the above recited functions, the Examiner concludes that FP3 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 3, the Examiner finds that Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 3. In fact, the Examiner finds that Functional Phrase 3 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 3 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 3 meets invocation Prong (C).
Because Functional Phrase 3 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 3 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 3	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP3.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP3. In reviewing the original disclosure, the Examiner finds that the ‘975 Patent discloses
The display device may include a controller. The controller may be operated to execute application programs or applications that run on the display device and data and instructions for operating the display device 100.

(‘975 Patent at c.7, ll. 39-43; emphasis added); and
As the display portion 20 changes from the first state to the second state, the length of exposure of the display portion 20 from the housing 30 may increase. In this case, the indicator 160 may keep showing the percentage of exposed area of the display portion 20. For example, the controller may send a control signal to enable the indicator 160 to show the percentage gradually increasing from 0% to 100%. 

(Id. at c.8, ll.39-46; see Figure 9; emphasis added).
Thus, for claim 5 and in light of the portions of the ‘975 Patent cited above, the Examiner construes the structure for performing the claimed functions as hardware running an application and/or program thereon that sends a control signal enabling the indicator to show a percentage of the display portion that is exposed, or its equivalent.

Functional Phrase – “Controller IV”
A third means-plus-function phrase is recited in claims 9-11 which recite “the controller …” or hereinafter “Functional Phrase 4” or “FP4.” The Examiner determines herein that FP4 meets the three prong test and thus will be interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶).
The Examiner finds that claim 9 expressly recites:
wherein the controller is configured to send a control signal to a timing controller to move the display area within the display portion

[emphasis added]; claim 10 expressly recites:
wherein the controller is configured to send the control signal to the timing controller to move the display area to the upper part of the display portion

[emphasis added]; and claim 11 expressly recites:
wherein the controller is configured to send the control signal to the timing controller to move the display area to the lower part of the display portion.

[emphasis added].


i.	3-Prong Analysis:  Prong (A)
FP4 meets invocation prong (A) because "means ... for" type language is recited. The Examiner first finds that “controller” is a generic placeholder or nonce term equivalent to “means” because the term “controller” does not convey any particular structure. The Examiner further notes that the specification of the ‘975 Patent does not define or otherwise use the term “975” and thus the specification of the ‘975 Patent does not impart or disclose any structure for the phrase.
Additionally, the Examiner has reviewed the prosecution history and the relevant prior art of record herein and find that “controller” as used in the claims does not provide an art-recognized structure to perform the claimed function. Rather more than a controller would be required to perform the function recited in FP4.
Accordingly, the Examiner finds nothing in the specification, prosecution history or the prior art to construe “controller…” in FP4 as the name of a sufficiently definite structure for performing the functions recited in FP4 so as to take the overall claim limitation out of the ambit of §112(6th ¶). See Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
In light of the above, the Examiner concludes that the term “controller…” is a generic placeholder having no specific structure associated therewith. Because “controller …” is merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that FP4 meets invocation Prong (A).

ii.	3-Prong Analysis: Prong (B)
Based upon a review of FP4, the Examiner finds that claimed function(s) is:
[S]end[ing] a control signal to a timing controller … to move the display area within the display portion … to move the display area to the upper/lower part of the display portion

Because FP4 recites the above recited functions, the Examiner concludes that FP4 meets Invocation Prong (B).

iii.	3-Prong Analysis: Prong (C)
Based upon a review of the entire Functional Phrase 4, the Examiner finds that Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function that is set forth within Functional Phrase 4. In fact, the Examiner finds that Functional Phrase 4 recites very little structure (if any) for performing the claimed function.
Because Functional Phrase 4 does not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase 4 meets invocation Prong (C).
Because Functional Phrase 4 meets the 3-prong analysis as set forth in MPEP § 2181 I., the Examiner concludes that Functional Phrase 4 invokes 35 U.S.C § 112 6th paragraph.

	Corresponding structure for Functional Phrase 4	
Once a claimed phrase invokes 35 U.S.C. § 112 6th paragraph, the next step is to determine the corresponding structure. (MPEP § 2181 II). In order to satisfy the requirements of 35 U.S.C. § 112, second paragraph, there must be identified in the applications’ disclosure a single structure and/or algorithm which performs the function of FP4.
The Examiner has carefully reviewed the original disclosure to determine the corresponding structure for FP4. In reviewing the original disclosure, the Examiner finds that the ‘975 Patent discloses
The display device may include a controller. The controller may be operated to execute application programs or applications that run on the display device and data and instructions for operating the display device 100.

(‘975 Patent at c.7, ll. 39-43; emphasis added); 
The controller may allow the display portion 20 to descend at a constant speed upon detecting a set or input screen ratio for the display portion 20 (S20). The display portion 20 may descend at a first speed SP1. The controller may enable the display portion 20 to maintain a constant descending speed by keeping the amount of rotation of a motor constant.

The controller may detect whether the display portion 20 has come close to a desired screen ratio (S30). For example, the controller may detect by an encoder whether the display portion 20 has almost reached a given screen ratio. If the display portion 20 has not yet come close to the desired screen ratio, the controller may send a control signal to enable the display portion 20 to keep descending at a given speed. On the other hand, if the display portion 20 has come close to the desired screen ratio, the controller may slow down the display portion 20's descending speed (S40). In this case, the display portion 20's descending speed may be a second speed SP2, which is slower than the first speed SP1.

When the display portion 20 is descending at the second speed SP2, the controller may detect whether the display portion 20 has reached the desired screen ratio (S50). For example, the controller may detect by an encoder whether the display portion 20 has reached the desired screen ratio. If the display portion 20 has not yet reached the desired screen ratio, the controller may send a control signal to enable the display portion 20 to keep descending at the second speed SP2. On the other hand, if the display portion 20 has reached the desired screen ratio, the controller may send a control signal to enable the display portion 20 to stop descending.

(In the display device according to the present invention, the display portion 20's descending speed may be slowed down just before it reaches the desired screen ratio. This will reduce the risk of a drive unit failure that can happen when the display portion 20 abruptly stops descending

(Id. at c.7, l.58 – c.8, l.26; see Figure 8; emphasis added); 
As the display portion 20 changes from the first state to the second state, the length of exposure of the display portion 20 from the housing 30 may increase. In this case, the indicator 160 may keep showing the percentage of exposed area of the display portion 20. For example, the controller may send a control signal to enable the indicator 160 to show the percentage gradually increasing from 0% to 100%. 

(Id. at c.8, ll.39-46; see Figure 9; emphasis added); and 
at least one PCB 103 may be positioned on the top of the housing 30. Each PCB may be spaced apart from one another … the at least one PCB may be a timing controller board 105. The timing controller board 105 may deliver input signals to the display panel. That is, the timing controller board 105 may deliver timing signals CLK, LOAD, and SPi for controlling a source PCB and video signals R, G, and B to the source PCB. Also, the timing controller board 105 may control images. The timing controller board 105 may be connected to the source PCB via either FFC, round cable, or wireless transmission.

(Id. at c.9, ll.16-37; see Figure 10; emphasis added). In addition, the Examiner finds that the ‘975 Patent provides Figures 22-28, with an explanation thereof in c. 14, l.35 – c.16, l.34, to provide guidance to the display device exemplary embodiments. However, while the ‘975 Patent provides disclosure to providing a controller for providing signals to control the speed of the display portion and a PCB to control the image, the Examiner finds insufficient disclosure to an adequate corresponding structure and/or algorithms to perform the multiple claimed functions. (See MPEP § 2181.II.B). Hence, the Examiner finds that it is unclear to what exact structure Applicant intended to claim as the ‘controller’ of Functional Phrase 4. Thus, the Examiner concludes that the function and ‘975 Patent fail to clearly link and associate corresponding structure to FP4.7
In light of the finding that Functional Phrase 4 invokes 35 U.S.C. § 112 6th paragraph, Functional Phrase 4 is construed to cover the corresponding structure described in the specification and equivalents thereof. From this perspective, and to advance prosecution by providing art rejections infra, the Examiner construes the structure for performing the claimed function hardware running an application and/or program thereon that sends a control signal to a timing controller to simply move the display area within the display portion, or its equivalent.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to the limitation of claim 1, the Examiner finds that recitations to:
A display device, comprising: …

a telescopic bar, one end of which is fixed to the interior of the housing and the other end is fixed to the display portion, …

(Jan 2022 Claim Amendment, claim 1; emphasis added) are insufficiently described in the original specification. The Examiner finds that “a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘[merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).” (See MPEP § 2163 II.3.ii). The Examiner finds that the ‘975 Patent sufficiently describes a display device that comprises a telescopic bar having one end of being fixed to the interior of the housing and the other opposite end being fixed to the bottom end of the display portion. (See ‘975 Patent at Abstract; c.1, ll.10-15, 31-36; c.2. ll.11-22; c.13, ll.8-53; c.14, ll.15-33; see Figures 18, 19, 21(a), 221(b)). However, while the ‘975 Patent provides sufficient disclosure to having “a telescopic bar” being fixed to the interior of the housing and to “the bottom end” of the display portion, the Examiner finds that the “telescopic bar”, as disclosed in the ‘975 Patent, is not capable of being fixed to the interior of the housing and another/different location on the display portion other than “the bottom end” of the display portion. (See ‘975 Patent at c.13, ll.46-53; see Figures 19, 21(a), 21(b)).
Thus, as such, the Examiner concludes that there is insufficient indication in the disclosure that Applicant had possession of a display device that comprises a telescopic bar having one end of which is fixed to the interior of the housing and the other end is fixed to the display portion.
Claims 2-11 and 13-20 are similarly rejected based on their dependency from independent claim 1, respectively.

35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the roller" in lines 6, 8. There is insufficient antecedent basis for these limitations in the claims. The claim requirements with be examined as “the at least one roller.”
Claims 3 and 4 are similarly rejected based on their dependency from dependent claim 2.

With respect to claims 9-11, the claim element “controller” (i.e., FP3) is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structures, materials, or acts to the claimed functions such that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed function. 
With respect to the “controller,” the phrases are indefinite because–to one of ordinary skill in this art–the metes and bounds of the phrases cannot be reasonably determined. The Examiner finds that the ‘975 Patent’s written description fails to disclose the corresponding structures, materials, or acts for the claimed function. (See § XI.B.(3) for explanation supra). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 10 and 11 are similarly rejected based on their dependency from independent claim 9.


The Examiner finds that because claims 2-4 and 9-11 are indefinite under 35 U.S.C. §112 second paragraph as outlined above, it is impossible to properly construe claim scope at this time.  See e.g. Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.

Claim Rejections - 35 USC § 251
Oath/Declaration
Claims 1-11 and 13-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. (See § VIII supra).
New Matter
Claims 1-11 and 13-20 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. The added material which is not supported by the prior patent is as follows:
The Examiner finds that there is insufficient indication in the specification that Applicant had possession of a display device with the claims requirements as set forth above. (See § XI.A supra for further explanation).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327).
With respect to the limitations of claim 1, Nicol discloses
 [a] display device comprising:

In this regard, the Examiner finds that Nicol discloses an electronic device to display visual information comprising a flexible display 100. (Nicol at Abstract; ¶¶ 0014-0017; 0026-0028; 0030-0033; 0036-0043; see Figures 1-3, 5). 

at least one roller configured to be positioned within a housing;

In this regard, the Examiner finds that Nicol discloses the flexible display100 being disclosed in a receptacle 202 or receptacle 302/ dock 304 combination. (Id. at ¶¶ 0026-0028; 0036-0039; see Figures 2, 3). The Examiner finds that Nicol discloses the flexible display 100 comprising a flexible display screen 102 being a rollable display wound around a suitable reel 104. (Id. at ¶¶ 0016-0020; see Figures 1-3).

a display portion comprising a display panel and a module cover;

In this regard, the Examiner finds that Nicol discloses the flexible display 100 comprising a flexible display screen 102 that is rollable around reel 104. (Id.)
While Nicol discloses all the limitations as set forth above, including a flexible display comprising a rollable display panel, Nicol is silent to specifically calling for the display portion comprising a module cover in addition to a display panel.
However, a display device comprising a display portion with a module cover in addition to a display panel is known in the art. The Examiner finds that Lindblad, for example, teaches an electronic device 114a that includes a flexible display 115 and a supporting body 100 which has a plurality of columnar bodies 101[0]-101[10]. (Lindblad at ¶¶ 0005-0006; 0031-0033; 0069-0075; see Figures 1A-1C, 2A-2C, 9A-9C, 10A-10C).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display portion comprising a module cover in addition to a display panel as described in Lindblad in the display device of Nicol. 
A person of ordinary skill in the art would be motivated to provide a display portion comprising a module cover in addition to a display panel, since it provides a mechanism to restrict the rolling of the electronic device, thereby increasing the rigidity and operational longevity of the electronic device. (Id. at ¶¶ 0006, 0042-0046, 0071, 0075; see Figures 4C, 9B, 10C). In other words, such a modification would have provided a display portion that is not prone to damage by bending, thereby increasing the operational longevity of the display device.
This combination of references also satisfies at least rationale C identified by the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007): "Use of known technique to improve similar devices (methods, or products) in the same way." (See MPEP 2143.) The elements of the Graham factual inquiry for supporting a finding of obviousness based on this rationale are provided below:
(1)  A finding that the prior art (Nicol) contained a “base” device (a display device) upon which the claimed invention can be seen as an “improvement” for including a display portion comprising a module cover in addition to a display panel in order to increase the rigidity and operational longevity of the electronic device.

(2)  A finding that the prior art (Lindblad) contained a "comparable" device (a display device) that has been improved in the same way as the claimed invention, i.e. the Lindblad display device utilizes a display portion comprising a module cover in addition to a display panel in order to restrict the rolling of the electronic device.

(3)  A finding that one of ordinary skill in the art could have applied the known “improvement” technique in the same way to the “base” device (the Nicol display device) and the results would have been predictable to one of ordinary skill in the art. Here, because Nicol indicates that a display device having a display portion with a display panel and Lindblad teaches a manner for improving this, the results would be predictable. In other words, the Lindblad successful implementation or providing a display portion comprising a module cover in addition to a display panel proves that the implementation is both successful and entirely predictable. In Nicol, a display device modified according to Lindblad would be capable of incorporating a display portion comprising a module cover in addition to a display panel to carry out the function of restricting the rolling of the electronic device, as evidenced by the success in the Lindblad display device.

(4)  Whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. There are not additional findings necessary, here.

In that regard, the Examiner asserts the use of known technique to improve similar devices in the same way is obvious to one of ordinary skill in the art. That is, the manner of enhancing a particular device (restricting the rolling of the electronic device including a display portion comprising a module cover in addition to a display panel) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Lindblad. Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art display device of Nicol and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that restricting the rolling of the electronic device including a display portion comprising a module cover in addition to a display panel in Nicol would positively provide a means to carry out, in addition to rolling the flexible display onto a roller, a new function of restricting the rolling of the electronic device including a display portion comprising a module cover in addition to a display panel, since such functionality is taught to be highly desirable by Lindblad, as set forth above.
Thus, the rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 398, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
a telescopic bar, one end of which is fixed to the interior of the housing and the other end is fixed to the display portion; 
wherein the telescopic bar is positioned at a back of the at least one roller where the display portion is wound in the first state and is not visible from a front of the display panel when the display portion is unwound in the second state

In this regard, the Examiner finds that Nicol discloses supports 206 (i.e., extendable masts or poles) that are orientated/positioned behind the flexible display 100 and fixed to the exterior of the receptacle 202 or receptacle 302/ dock 304 combination to provide support for the flexible display screen 102. (Nicol at ¶¶ 0030-0032; 0042-0043; see Figures 2, 3). The Examiner finds that Nicol discloses the extendable support 206 having hooks or other attachment mechanisms that attach to the flexible electronic display 100 (e.g., the slat 106). (Id. at ¶ 0030). The Examiner finds that Nicol discloses supports 206 being positioned behind the back of the roller where the flexible display screen 102 is wound in a first state (i.e., where the flexible display screen 102 is kept wound around the reel 104) and is not visible from a front of flexible display 100 when the flexible display screen 102 is unwound from the reel 104 in a second state (i.e., where the flexible display screen 102 is kept unwound from the reel 104, and exposed out of the receptacle 202 or receptacle 302/ dock 304 combination). (Id. at ¶¶ 0026-0028; 0030-0033; 0036-0043; see Figures 1-3).
However, as set forth above, while Nicol discloses all the limitations as set forth above, including a flexible display comprising a rollable display panel, Nicol is silent to specifically calling for the display portion comprising a module cover in addition to a display panel.
Conversely, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display portion comprising a module cover in addition to a display panel as described in Lindblad in the display device of Nicol. 8
Accordingly, the Examiner finds that the flexible display 102 of Nicol and supporting body 100/plurality of columnar bodies 101[0]-101[10] of Lindblad combination would be wound around the reel 104 of Nicol.
While Nicol and Lindblad discloses all the limitations as set forth above, including a flexible display comprising a telescopic bar for supporting a rollable display panel, Nicol and Lindblad is silent to specifically calling for the telescopic bar having one end fixed to the interior of the housing.
However, a display device including a telescopic bar that has one end fixed to the interior of the housing is known in the art. The Examiner finds that Salmon, for example, teaches a portable display device 70 comprising a retractable support member 71/71b that is fixed to interior of the enclosure 11 and behind the flexible membrane 14 by support member 21. (Salmon at c.6, ll.46-52; see Figures 7-9). 
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a telescopic bar having one end fixed to the interior of the housing as described in Salmon in the display device of Nicol and Lindblad. 
A person of ordinary skill in the art would be motivated to provide a telescopic bar having one end fixed to the interior of the housing, since it provides a mechanism to prevent damage to the support mechanism of the display device during transport and non-usage periods.  In other words, such a modification would have provided a display portion having a support mechanism that is completely sell-contained and not prone to damage, thereby increasing the operational longevity of the display device.

wherein the display panel and the module cover are either in a first state where the display panel and the module cover are kept wound around the at least one roller or in a second state where the display panel and the module cover are kept unwound from the at least one roller, and exposed out of the housing, the telescopic bar being configured to move simultaneously with the display portion configured to move between the first and second state;

In this regard, the Examiner finds that Nicol discloses the flexible display 100 comprising a flexible display screen 102 that is rollable around reel 104. (Nicol. at ¶¶ 0016-0020; see Figures 1-3). The Examiner finds that the flexible screen 102, when wound upon the reel 104, is in a first state and the flexible screen 102, when unwound from the reel 104, is in a second state. (Id.) The Examiner finds that Nicol discloses the flexible display 100 being retracted/extended from the first state to the second state via an automated process that employs a “deployment mechanism” attached to the extendable support 206. (Id. at ¶¶ 0031, 0043). Since the flexible display 100 is moved via the “deployment mechanism” attached to the extendable support 206, the Examiner finds that the extendable support 206 structure would move simultaneously with the flexible display 100 when the automated process is actuated/invoked.
However, as set forth above, while Nicol discloses all the limitations as set forth above, including a flexible display comprising a rollable display panel, Nicol is silent to specifically calling for the display portion comprising a module cover in addition to a display panel.
Conversely, the Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display portion comprising a module cover in addition to a display panel as described in Lindblad in the display device of Nicol. 9
Accordingly, the Examiner finds that the flexible screen 102 of Nicol and supporting body 100/plurality of columnar bodies 101[0]-101[10] of Lindblad combination would be wound around the reel 104 of Nicol.

a controller configured to send a control signal such that the display portion moves between the first state and the second state.

As set forth supra, the Examiner finds that Functional Phrase 1 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(1) supra). The Examiner construes a ‘controller …’ as hardware running an application and/or program thereon that sends a control signal to move the display portion at a first speed as the as the display portion is being unwound, or its equivalent. (Id.)
In this light, the Examiner finds that Nicol discloses the flexible display 100 being retracted/extended from the first state to the second state via an automated process that employs a “deployment mechanism” attached to the extendable support 206. (Id. at ¶¶ 0031, 0043). Specifically, the Examiner finds that deployment being triggered by either a human-machine interface (HMI) 308 or via remote command. (Id. at ¶ 0043). The Examiner finds that Nicol discloses the computer device 500 comprising an HMI 512 for accessing and controlling the flexible electronic display. (Id. at ¶¶ 0051-0057).

With respect to the limitations of claim 13, Nicol, Lindblad and Salmon teaches and/or renders obvious
wherein the telescopic bar comprises first to four bars, wherein the second to fourth bars are configured to be sequentially inserted into the first bar.

In this regard, the Examiner finds that Nicol discloses the supports 206 being stretched (i.e., extended and retracted) with the flexible screen 102 during the transition from the first state to the second state. (Id. at ¶¶ 0031, 0043). 
The Examiner finds that Salmon teaches the portable display device 70 comprising a retractable support member 71/71b that is fixed to interior of the enclosure 11 and behind the flexible membrane 14 by support member 21. (Salmon at c.6, ll.46-52; see Figures 7-9). The Examiner finds that Salmon teaches the retractable support member 71/71b comprising first to four bars with the second to fourth bars being configured to be sequentially inserted into the first bar. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a telescopic bar having first to four bars with the second to fourth bars being configured to be sequentially inserted into the first bar as described in Salmon in the display device of Nicol, Lindblad and Salmon. 
A person of ordinary skill in the art would be motivated to provide a telescopic bar having first to four bars with the second to fourth bars being configured to be sequentially inserted into the first bar, since it provides a mechanism to provide a telescoping support member. (Id.) In other words, such a modification would have provided a display portion having a support mechanism that is completely sell-contained and not prone to damage, thereby increasing the operational longevity of the display device.

With respect to the limitations of claim 15, Nicol, Lindblad and Salmon teaches and/or renders obvious
wherein the telescopic bar is configured to be positioned at a center of the display portion.

In this regard, the Examiner finds that Nicol discloses the supports 206 being stretched (i.e., extended and retracted) with the flexible screen 102 during the transition from the first state to the second state. (Id. at ¶¶ 0031, 0043). 
The Examiner finds that Salmon teaches the portable display device 70 comprising a retractable support member 71/71b that is fixed to interior of the enclosure 11 and behind the flexible membrane 14 by support member 21. (Salmon at c.6, ll.46-52; see Figures 7-9). The Examiner finds that Salmon teaches the retractable support member 71/71b being arranged at the center of the flexible membrane 14. (Id.)
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a telescopic bar being configured to be positioned at the center of the display portion as described in Salmon in the display device of Nicol, Lindblad and Salmon. 
A person of ordinary skill in the art would be motivated to provide a telescopic bar being configured to be positioned at the center of the display portion, since it provides a mechanism to provide a single telescoping support member. (Id.) In other words, such a modification would have provided a display portion having a support mechanism that is completely sell-contained and not prone to damage, thereby increasing the operational longevity of the display device.

With respect to the limitations of claim 16, Nicol, Lindblad and Salmon teaches and/or renders obvious
wherein the telescopic bar is configured to be positioned on either side of the display portion.

In this regard, the Examiner finds that Nicol discloses the supports 206 being stretched (i.e., extended and retracted) with the flexible screen 102 during the transition from the first state to the second state. (Nicol at ¶¶ 0031, 0043). The Examiner finds that Nicol discloses the supports 206 being positioned on either side of the flexible screen 102. (Id. at ¶¶ 0030-0032; 0042-0043; see Figures 2, 3)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Kwack et al. (U.S. Publication No. 2014/0002430) (“Kwack”) and Lin (U.S. Publication No. 2011/0036508).
With respect to the limitations of claims 2 and 3, and 
wherein the controller is configured to detect a set screen ratio or an input screen ratio

wherein the controller is configured to send a control signal such that, when the display portion changes from the first state to the second state, a first speed at which the display portion is initially unwound from the roller and a second speed just before a set screen ratio or input screen ratio is reached are different; and 

the controller configured to stop unwinding the display portion from the roller when the set screen ratio or the input screen ratio is reached (claim 2); and

wherein the first speed is faster than the second speed (claim 3)

As set forth supra, the Examiner finds that Functional Phrase 2 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(2) supra). The Examiner construes a ‘controller …’ as hardware running an application and/or program thereon that detects a set screen ratio or an input screen ratio and sends a control signal to move the display portion at a first speed as the as the display portion is being unwound and a different second speed just before as the display portion reaches the set screen ratio or an input screen ratio, or its equivalent. (Id.)
In this light, the Examiner finds that Nicol, Lindblad and Salmon discloses all the limitations, as previously set forth, except for specifically calling for hardware running an application and/or program thereon that detects a set screen ratio or an input screen ratio and sends a control signal to move the display portion at a first speed as the as the display portion is being unwound and a different second speed just before as the display portion reaches the set screen ratio or an input screen ratio.
However, a display device comprising hardware running an application and/or program thereon that detects a set screen ratio or an input screen ratio and sends a control signal to move the display portion at a first speed as the as the display portion is being unwound and a different second speed just before as the display portion reaches the set screen ratio or an input screen ratio is known in the art. The Examiner finds that Kwack, for example, teaches a display device comprising a flexible display panel 100 within a housing 200 in which a roll part 210 is automatically rotated by a driving means such as a motor. (Kwack at ¶¶ 0005, 0055; see Figure 1). The Examiner finds that the Kwack further teaches the flexible display panel 100 comprising a controller 400 that controls the image displayed on the flexible display panel 100 based upon information received from light receiving sensor 300. (Id. ¶¶ 0046, 0061-0063; see Figures 1, 4). In addition, the Examiner finds Kwack teaches that when the power of the system is turned on, all of the indicators relative to the “previously determined” configuration are activated and the flexible display panel 100 being withdrawn/retracted to that position. (Id. at ¶¶ 0098-0104). Thus, since the roll part 210 is automatically rotated by a driving means such as a motor and such movement may be based upon a “previously determined” position of the flexible display panel 100, the Examiner finds that Kwack would have a hardware or hardware/software configuration detecting a set screen ratio or an input screen ratio and sending a control signal that automatically rotates the driving means to the display size of the desired set screen ratio or an input screen ratio.
Similarly, the Examiner finds that Lin, for example, teaches a rotatable motor 101 for a flexible screen body that is controlled by a motor controller 3 via a signal generating unit 34. (Lin at ¶¶ 0002, 0014, 0017-0018; see Figure 1). The Examiner finds that Lin teaches the signal generating unit 34 providing: 1) an accelerating control signal to the rotatable motor 101 to extend/retract the flexible screen body initial from zero to a predetermined speed; 2) a constant signal to maintain the predetermined speed; and 3) a decelerating signal to progressively reduce the rotational speed of the rotatable motor 101. (Id. at ¶ 0018). The Examiner finds the constant speed of Lin being a first speed that is faster than the deceleration speed of Lin which is deemed the second speed.
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an automatically controlled motor for a roller body for displacing a flexible display as described in Kwack in the display device of Nicol, Lindblad and Salmon. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a hardware or hardware/software configuration that detects a set screen ratio or an input screen ratio and sends a control signal to move the display portion at a first speed as the as the display portion is being unwound and a different second speed just before as the display portion reaches a limit as described in Lin in the display device of Nicol, Lindblad, Salmon and Kwack.
A person of ordinary skill in the art would be motivated to provide an automatically controlled motor for a roller body for displacing a flexible display, since it provides a mechanism to remove error that is sometimes associated with manual operation by a user. In other words, such a modification would have provided a display device that successfully repeats and accurately controls the position of a flexible display, thereby increasing the operational efficiency of the display device.
Similarly, a person of ordinary skill in the art would be motivated to provide a hardware or hardware/software configuration that sends a control signal to move the display portion at a first speed as the as the display portion is being unwound and a different second speed just before as the display portion reaches a limit, since it provides a mechanism to remove noise generated by the unwanted collision of elements and prevent undesired damage. (Lin at ¶¶ 0005, 0051). In other words, such a modification would have provided a display device that suppresses undesired noise and prevents damage from collision of elements, thereby increasing the operational efficiency and longevity of the display device.

With respect to the limitations of claim 4, Nicol, Lindblad, Salmon, Kwack and Lin teaches and/or renders obvious
wherein the set screen ratio is a screen ratio just before the display device is powered off and the input screen ratio is a screen ratio inputted by a user

The Examiner finds that the Kwack teaches the flexible display panel 100 comprising a controller 400 that controls the image displayed in an exposed area on the flexible display panel 100 based upon information received from light receiving sensor 300. (Id. ¶¶ 0046, 0061-0063, 0087, 0095; see Figures 1, 4).  The Examiner finds that the Kwack teaches controller 400 having a storage unit 410 that stores the image size respectively corresponding to the plurality of indicators 110a-110m of the exposed area. (Id.) The Examiner finds that Kwack further teaches “[a]n image of a size corresponding to the exposed display area may be displayed without an additional configuration when the power is suddenly turned off and on or when the flexible display panel in unfolded and a part of it is folded.” (Id. ¶¶ 0027, 0091). The Examiner finds that Kwack teaches determining the exposed resolution at step 250¸ and in light of step 130, saving the image size area of the exposed display area in the storage unit 410. (Id. at ¶¶ 0087, 0095). The Examiner further finds that if a power saving mode is not determined at step 290 automatically powering down the system. (Id. at ¶¶ 0097). In addition, the Examiner finds that roll part 210 may be manually operated by a user or may be automatically rotated by a driving means such as a motor. (Id. at ¶ 0055). Thus, the Examiner finds that Kwack sufficiently teaches the screen ratio being a screen ratio just before the display device is powered off and the input screen ratio be set by a user
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the set screen ratio being a screen ratio just before the display device is powered off and the input screen ratio being a screen ratio inputted by a user as described in Kwack in the display device of Nicol, Lindblad, Salmon, Kwack and Lin.
A person of ordinary skill in the art would be motivated to provide the set screen ratio being a screen ratio just before the display device is powered off and the input screen ratio being a screen ratio inputted by a user, since it provides a mechanism to display an image with a size corresponding to the exposed display area. (Id. at ¶¶ 0005, 0008, 0027, 0091). In other words, such a modification would have provided a display device that correctly and successfully displays an image in the correct resolution regardless of the exposed display area of the display device, thereby increasing the operational efficiency of the display device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of and Fein et al. (U.S. Publication No. 2010/0283713) (“Fein”).
With respect to the limitations of claim 5, and 
further comprising an indicator configured to be attached to one side of the housing,

wherein the controller is configured to send a control signal to enable the indicator to show the percentage of the set screen ratio or the input screen ratio with respect to a current screen ratio.

As set forth supra, the Examiner finds that Functional Phrase 3 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(3) supra). The Examiner construes a ‘controller …’ as hardware running an application and/or program thereon that sends a control signal enabling the indicator to show a percentage of the display portion that is exposed. (Id.)
In this light, the Examiner finds Nicol discloses an electronic display assembly 200/300 comprising a human machine interface (HMI) 208/308 configured to be attached to the receptacle 202 or receptacle 302/ dock 304 combination that provides a user that ability to provide input and receive output. (Nicol at ¶¶ 0026, 0033, 0036, 0040; see Figures 2, 3). The Examiner finds that Nicol further teaches the flexible display being rolled/retracted and unrolled/deployed in an automated or semi-automated fashion based upon user actuation. (Id. at ¶¶ 0004-0005, 0031).
The Examiner finds that Nicol, Lindblad and Salmon discloses all the limitations, as previously set forth, except for specifically calling for an indicator attached to the side of the housing and hardware running an application and/or program thereon that sends a control signal enabling the indicator to show a percentage of the display portion that is exposed.
However, a display device comprising an indicator attached to the side of the housing and hardware running an application and/or program thereon that sends a control signal enabling the indicator to show a percentage of the display portion that is exposed is known in the art. The Examiner finds that Fein, for example, teaches a foldable portable display apparatus (FPD) 200/300 including a user interface to extend and retract an extendible OLED across a percentage of ranges. (Fein at ¶¶ 0030-0032, 0043; see Figures 2, 3, 5).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate hardware running an application and/or program thereon that sends a control signal respective to an incremented range of percentages of movement as described in Fein and display the range of percentages of movement in the display device of Nicol, Lindblad and Salmon as suggested by Nicol.
A person of ordinary skill in the art would be motivated to provide the indicator attached to the side of the housing and hardware running an application and/or program thereon that sends a control signal to increment the flexible display device through a range of percentages and display such percentages, since it provides a mechanism to sufficiently control the extension and retraction of the flexible display screen. (Fein, at ¶ 0031; Nicol at ¶¶ 0033, 0040). In other words, such a modification would have provided a display device that successfully repeats and accurately controls the position of a flexible display, thereby increasing the operational efficiency of the display device.

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Hsiao et al. (U.S. Publication No. 2006/0059514) (“Hsiao”).
With respect to the limitations of claims 6-11, and 
wherein the display portion comprises:
a display area where a display screen is presented; and
a letterbox area where the display screen is not presented (claim 6);

wherein the display area is configured to be positioned at a center of the display portion, and the letterbox area is configured to be positioned at top and bottom parts of the display area (claim 7);

wherein at least one application is shown in the letterbox area (claim 8);

wherein the controller is configured to send a control signal to a timing controller to move the display area within the display portion (claim 9); 

wherein the controller is configured to send the control signal to the timing controller to move the display area to the upper part of the display portion (claim 10); and 

wherein the controller is configured to send a control signal to the timing controller to move the display area to the lower part of the display portion (claim 11).

As set forth supra and with respect to claims 9-11, the Examiner finds that Functional Phrase 4 does invoke 35 U.S.C. §112, 6th paragraph. (See § X.B.(4) supra). In addition, the Examiner finds that Functional Phrase 4 as recited in claims 9-11 is indefinite. (See § XI.B supra). In this light and to advance prosecution by providing art rejections even though this claim is indefinite, the Examiner construes the ‘controller …’ as hardware running an application and/or program thereon that sends a control signal to a timing controller to simply move the display area within the display portion. (See § X.B.(3) supra)
In this light, the Examiner finds that Nicol, Lindblad and Salmon discloses all the limitations, as previously set forth, except for specifically calling for: the display portion comprising a display area where the display screen is presented, and a letterbox area where the display screen is not presented; the display area being configured to be positioned at the center of the display portion, and the letterbox area is configured to be positioned in the top and bottom parts of the display area; at least one application being shown in the letterbox area; a controller being configured to send a control signal to a timing controller to move the display area within the display portion; and the controller being configured to send the control signal to the timing controller to move the display area to the upper or lower part of the display portion.
However, a display device comprising a display portion having a display area where the display screen is presented, and a letterbox area where the display screen is not presented; the display area being configured to be positioned at the center of the display portion, and the letterbox area is configured to be positioned in the top and bottom parts of the display area; at least one application being shown in the letterbox area; a controller being configured to send a control signal to a timing controller to move the display area within the display portion; and the controller being configured to send the control signal to the timing controller to move the display area to the upper or lower part of the display portion is known in the art. The Examiner finds Hsiao, for example, teaches a set top box providing a display area and a letterbox area. (Hsiao at Abstract; ¶¶ 0002, 0008, 0009, 0016-0018, 0021, 0024-0026, 0028, 0032-0033; see Figures 4A-4C, 6). Specifically, the Examiner finds that Hsiao teaches a system 600 comprising a display rendering mechanism 61410 positioning the letterbox area at the top and bottom of the screen (id. at ¶¶ 0028, 0032-0033; see Figure 4A); and at the top or bottom of the display screen (id. at ¶ 0032-0033; see Figures 4B, 4C). The Examiner finds that Hsiao teaches the letterbox area may include other media to fill the letterbox space consisting of advertisements, programming guide information, an internet browser, interactive television applications, or any other sort of media capable of being displayed on a television screen and conveyed by television broadcasting signals. (Id. at ¶¶ 0024, 0026).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display device comprising a display portion having a display area where the display screen is presented, and a letterbox area where the display screen is not presented; the display area being configured to be positioned at the center of the display portion, and the letterbox area is configured to be positioned in the top and bottom parts of the display area; at least one application being shown in the letterbox area; a controller being configured to send a control signal to a timing controller to move the display area within the display portion; and the controller being configured to send a control signal to the timing controller to move the display area to the upper or lower part of the display portion as described in Hsiao in the display device of Nicol, Lindblad and Salmon. 
A person of ordinary skill in the art would be motivated to provide a display device comprising a display portion having a display area where the display screen is presented, and a letterbox area where the display screen is not presented; the display area being configured to be positioned at the center of the display portion, and the letterbox area is configured to be positioned in the top and bottom parts of the display area; at least one application being shown in the letterbox area; a controller being configured to send a control signal to a timing controller to move the display area within the display portion; and the controller being configured to send a control signal to the timing controller to move the display area to the upper or lower part of the display portion, since it provides a mechanism to remove the necessity to stretch and crop the input images and provide further information and or application to the user, thereby increasing the operational efficiency of the display device. (Id. at ¶¶ 0007-0009). In other words, such a modification would have provided a display device that may display multiple video formats without warping the images and providing further information to the user during utilization of the display device, thereby increasing the operational efficiency of the display device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Viser et al. (U.S. Publication 2010/0246113) (“Viser’113”).
With respect to the limitations of claim 14, and 
wherein the sides of the first to fourth bars that make contact with the module cover are the same height

The Examiner finds that Nicol, Lindblad and Salmon discloses all the limitations, as previously set forth, except for specifically calling for the sides of the first to fourth bars of the telescopic bar that make contact with the module cover being the same height.
However, a display device comprising sides of the first to fourth bars of the telescopic bar that make contact with the module cover being the same height is known in the art. The Examiner finds that Viser’113, for example, teaches a flexible display 6/24 comprising a display panel that is rollable around roller 4/41. (Viser’113 at ¶¶ 0030-0031, 0033; see Figures 1, 4). The Examiner finds that Viser’113 teaches: edge protectors 23/24a-24c and 22a-22c having protectors 24a/22a being fixed to the interior of housing 21 and protectors 23/24c/22c being fixed to the end of the flexible display 6/24; segments 34/32b-32d/31a-31c and mechanism 33a-33d combination having protectors 31a/32b being fixed to the interior of housing 31 and protectors 24/31c/32d being fixed to the end of the flexible display 6/24; and segments 42b-42d/43a-43c bar combination having protectors 42b being fixed to the interior of housing 42a and protectors 42d/43c being fixed to the end of the flexible display 6/24. The Examiner finds that Viser’113 teaches that segments may have the same length or provide segments of different lengths. (Viser’113 at ¶ 0032; see Figure 3). The Examiner finds that Viser’113 teaches the later provides the advantage of extending the flexible display over a portion of its active area. (Id.)
The Examiner finds that that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sides of the first to fourth bars of the telescopic bar that make contact with the module cover being the same height as described in Viser’113 in the display device of Nicol, Lindblad and Salmon. 
A person of ordinary skill in the art would be motivated to incorporate the sides of the first to fourth bars being the same height, since it would provide a mechanism to extend the flexible display over a portion of its active area. (Id.) In other words, such a modification would have provided a display device with additional advantages, thereby increasing the overall functionality of the display device
Furthermore, the Examiner finds that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e., “Obvious to try”). That is Viser’113 explicitly teaches the utilization of segments having the same length or segments of different lengths. (Id.) Therefore, with the teaching of Viser’113 utilizing segments having the same length or segments of different lengths, Viser’113 teaches that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (i.e., Obvious to try).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Choi (U.S. Publication No. 2005/0243416).
With respect to the limitations of claim 17, and 
further comprising a bottom bar configured to be positioned on one end of the display portion, wherein the bottom bar comprises a magnetic material

The Examiner finds that Nicol, Lindblad and Salmon discloses all the limitations, as previously set forth, except for specifically calling for a bottom bar, comprising magnetic material, being configured to be positioned on one end of the display portion.
However, a display device comprising a bottom bar, comprising magnetic material, being configured to be positioned on one end of the display portion is known in the art. The Examiner finds that Choi, for example, teaches a flexible display screen 2 comprising a lower rod 2 which has magnets 5 attached thereto. (Choi at ¶¶ 0018-0032; see Figures 2-6).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible display comprising a bottom bar, comprising magnetic material, being configured to be positioned on one end of the display portion as described in Choi in the display device of Nicol, Lindblad and Salmon. 
A person of ordinary skill in the art would be motivated to provide flexible display comprising a bottom bar, comprising magnetic material, being configured to be positioned on one end of the display portion, since it provides a mechanism to allow the upper and lower portions of the display to be easily coupled together. (Id. at Abstract; ¶¶ 0018, 0030). In other words, such a modification would have provided a display device obtaining good portability and mobility of the screen, preventing the screen from being twisted from side to side upon fixing the screen, and improving aesthetic value of product. (Id. at Abstract).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) as applied to claims 1, 13, 15 and 16 above, and further in view of Ahn et al. (U.S. Publication No. 2015/0341714) (“Ahn”).
With respect to the limitations of claims 18 and 20, and 
further comprising at least one speaker connecting portion configured to be positioned between the module cover and the display panel, the module cover including aprons,

the speaker connecting portion comprising:
shakers configured to be positioned on the aprons; and
transmitting portions configured to shield at least one side of the shakers (claim 18);

wherein the transmitting portions comprise a flexible material (claim 20).

In this light, the Examiner finds that Lindblad teaches the electronic device 114a including a flexible display 115 and a supporting body 100 which has a plurality of columnar bodies 101[0]-101[10]. (Lindblad at ¶¶ 0005-0006; 0031-0033; 0069-0075; see Figures 1A-1C, 2A-2C, 9A-9C, 10A-10C). The Examiner finds that Lindblad teaches the plurality of columnar bodies 101[0]-101[10] containing electronic components such as sensors and speakers. (Id. at ¶ 0033). The Examiner finds that Lindblad teaches the plurality of columnar bodies 101[0]-101[10] being made of an elastic (rubber like) material. (Id. at ¶ 0066).
While Lindblad discloses all the limitations as set forth above, including a plurality of columnar bodies containing electronic components, such as a speaker, and being made of an elastic material that functions as a transmitting portion, Nicol, Lindblad and Salmon is silent to the structure of the speaker connecting portion (i.e., specifically calling for the display portion comprising aprons that having a shaker).
However, a display panel having a speaker connecting portion comprising a shaker is known in the art. The Examiner finds that Ahn, for example, teaches a display apparatus comprising a display panel having the combination of a vibration members 300 and vibration control plates 400 being attached to the backside of a display panel. (Ahn at ¶¶ 0051, 0057, 0064-0066, 0070-0075, 0090-0091; see Figures 2-4, 7).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vibration member/vibration control plate combination as described in Hsiao in the plurality of columnar bodies of the display device of Nicol, Lindblad and Salmon
A person of ordinary skill in the art would be motivated to provide the vibration member/vibration control plate combination in the plurality of columnar bodies of the display device, since it provides a mechanism to improve the sound characteristic in the lower register, thereby increasing the operational efficiency of the display device. (Id. at ¶¶ 0028, 0090-0091). In other words, such a modification would have provided a substantially improved intensity of the sound pressure of the display apparatus.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nicol et al. (U.S. Publication No. 2014/0268532) (“Nicol”) in view of Lindblad (U.S. Publication No. 2015/0325804) and Salmon (U.S. Patent No. 8,953,327) and Ahn et al. (U.S. Publication No. 2015/0341714) (“Ahn”) as applied to claims 18 and 20 above, and further in view of Ofuji et al. (U.S. Publication No. 2007/0180745) (“Ofuji”).
With respect to the limitations of claim 19, and 
wherein the transmitting portions comprise a magnetic material 

The Examiner finds that Nicol, Lindblad, Salmon and Ahn discloses all the limitations, as previously set forth, except for specifically calling for the transmitting portions comprising a magnetic material.
However, a display device comprising a flexible display portion on which a magnetic material is provided for connection of components is known in the art. The Examiner finds that Ofuji, for example, teaches a flexible display apparatus 2 comprising sheet-like magnets 31 which can be rolled up with the flexible display apparatus 2. (Ofuji at ¶ 0127-0128, 0131; see Figure 9).
The Examiner finds that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flexible display portion on which a magnetic material is provided for connection of components as described in Ofuji in the display device of Nicol, Lindblad, Salmon and Ahn. 
A person of ordinary skill in the art would be motivated to provide a flexible display portion on which a magnetic material is provided for connection of components, since it provides a mechanism to releasably attach components to the flexible display. (Id. at ¶ 0131). In other words, such a modification would have provided a display device to which metallic components mat be readily attached, thereby increasing the operational diversity of the electronic device.

Response to Arguments
Claim Constructions
Controller
Owner contends that the term “controller” does not rise to the level of being interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶) since controller is deemed to be understood as structure. (Sept 2021 Applicant Response at 6-8).

The Examiner respectfully disagrees. First, the Examiner does not find that a simple recitation of controller implies a specific structure, i.e., a definite structure. As evidenced in the Claim Interpretation section above, a controller could be hardware running a specific application and/or program thereon. (See §§ X.B.(1)-(4)). Each of these controllers have distinct structures and thus simple use of the term controller would be ambiguous at best. Such a finding is supported by Applicant’s arguments which do not provide a specific structure of controller but merely asserts a definition of controller as “a device that controls” has been held to be a non-structural generic placeholder. See MPEP §2181(I)(A).  
Second, the Examiner does not find that any one of these controllers are a sufficiently definite structure for performing the recited functions. For example, could the Examiner simply grab one or more processors or other generic computer from an electronic store and such would perform the recited function?  The Examiner finds that this is not the case. The Examiner asserts that while controllers do cover a broad class of devices, these controllers would not be able to perform the recited functions without more. For example, each of these Printed Circuit Boards (“PCBs”) or hardware would require a program or hardware embedded logic to perform the recited functions. Each of the PCBs would have to be imprinted with programming to perform the recited functions. A combinational logic circuit would have to have a specific architecture to perform the recited functions.
In view of the forgoing, The Examiner does not find that controller implies any definite structure for performing the recited function in a manner sufficient to take the controller phrase out of the ambit of 35 U.S.C. §112 (6th ¶).

35 U.S.C. § 112, First Paragraph, Rejections
Slide Bar I
With respect to the 35 U.S.C. 112, first paragraph, rejections, the Jan 2022 Applicant Response, including the Jan 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2022 Applicant Response at 9).
Slide Bar II
However, as set forth above, the Examiner maintains that there is insufficient indication in the ‘975 Patent that Applicant had possession of “a telescopic bar, one end of which is fixed to the interior of the housing and the other end is fixed to the display portion” embodiment. (See § XI.A, supra).

5 U.S.C. § 112, Second Paragraph, Rejections
Claims 1 and 2 
With respect to the indefinite issues regarding “rollers”, the Jan 2022 Applicant Response, including the Jan 2022 Claim Amendment and “Remarks,” has been fully considered and is persuasive. (See Jan 2022 Applicant Response at 9).
However, in light of the Jan 2022 Claim Amendment, the Examiner finds that the outstanding claim rejection issue still present in claim 2. (See § XI.B, supra).

Claims 9-11
Applicant contends that the term “controller” does not rise to the level of being interpreted as a means-plus-function limitation under 35 U.S.C. §112(6th ¶) since controller is deemed to be understood as structure, thus, is not indefinite. (Jan 2022 Applicant Response at 9).

The Examiner respectfully disagrees. The Examiner finds this contention the same as previously set forth with respect to the controller. (Id. at 6-8). Thus, the Examiner finds these arguments addressed above. (See § XII.A.(1) supra).

35 U.S.C. § 251 Rejection
Oath/Declaration Issue
With respect to the rejection of claims under 35 U.S.C. § 251, the Examiner finds that Applicant has not filed an Oath/Declaration to overcome the objection provided in the Oct 2021 Final Office Action. Thus, the rejection under 35 U.S.C. § 251 is maintained. (See §§ VIII, XII.A supra).
New Matter Issues
With respect to the rejection of claims under 35 U.S.C. § 251, the Examiner finds that the Jan 2022 Applicant Response filed by Applicant does not overcome the new matter rejections provided in the Oct 2021 Final Office Action. (See §§ XIV.B.(2) supra). Thus, the rejection under 35 U.S.C. § 251 is maintained. (See §XI.B supra). 

Rejections under 35 U.S.C. § 103
Claim 1
Applicant contends that the combination of references (i.e., Nicol, Lindblad and Salmon) do not disclose or suggest “the telescopic bar being configured to move simultaneously with the display portion configured to move between the first and second state” and “a controller configured to send a control signal such that the display portion moves between the first state and the second state.” (See Jan 2022 Applicant Response at 12-13).

The Examiner respectfully disagrees. The Examiner finds that Nicol discloses the flexible display 100 being retracted/extended from the first state to the second state via an automated process that employs a “deployment mechanism” attached to the extendable support 206. (Id. at ¶¶ 0031, 0043). Since the flexible display 100 is moved via the “deployment mechanism” attached to the extendable support 206, the Examiner finds that the extendable support 206 structure would move simultaneously with the flexible display 100 when the automated process is actuated/invoked.


Claim 2
Applicant contends the combination of Kwack and Lin does not disclose or suggest “a controller configured to detect a set screen ratio or an input screen ratio,... display portion changes from the first state to the second state, a first speed at which the display portion is initially unwound from the roller and a second speed just before the set screen ratio or the input screen ratio is reached are different, and the controller is configured to stop unwinding the display portion from the roller when the set screen ratio or the input screen ratio is reached.” (Jan 2022 Applicant Response at 13-14). Specifically, Applicant argues the detection of the screen ratio Kwack is instantaneous and thus precludes the implementation of utilizing a different speed, as taught by Lin. (Id.)

The Examiner respectfully disagrees. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
From this perspective, the Examiner finds that Kwack teaches the utilization of indicators (110a-110m, 111a-111m) that produce a recognition pattern (110, 111) from which the illumination intensity is sensed via a light receiving sensor (300, 301). (Kwack at ¶¶ 0048-0060, 0072-0076). The Examiner finds that Kwack additionally teaches that the intensity can be gradually made stronger or weaker from one end of the illuminate recognition pattern to the other end. (Id. at ¶ 0074-0076). Thus, the Examiner finds that Kwack has actual position information relative to the actual position of the flexible display panel 100, at all times, instead of just the instantaneous end position of only a desired result, as suggested by Applicant.
The Examiner finds that Lin teaches the signal generating unit 34 providing: 1) an accelerating control signal to the rotatable motor 101 to extend/retract the flexible screen body initial from zero to a predetermined speed; 2) a constant signal to maintain the predetermined speed; and 3) a decelerating signal to progressively reduce the rotational speed of the rotatable motor 101. (Id. at ¶ 0018). The Examiner finds the constant speed of Lin being a first speed that is faster than the deceleration speed of Lin which is deemed the second speed.
Since Kwack teaches both: the roll part 210 being automatically rotated by a driving means such as a motor and such movement may be based upon a “previously determined” position of the flexible display panel 100; and dynamic positional information of the flexible display panel 100 during its movement, the Examiner finds that one of ordinary skill in that art would look to improve the dynamic positioning of the flexible display panel 100 of at least Kwack, with the display portion being moved at a first speed as the as the display portion is being unwound and a different second speed just before as the display portion reaches a limit (i.e., the set screen ratio or the input screen ratio detected by Kwack) as taught by Lin. The Examiner finds that Lin explicitly teaches that such an improvement provides a mechanism to remove noise generated by the unwanted collision of elements and prevent undesired damage. (Lin at ¶¶ 0005, 0051). In other words, such a modification would have provided a display device that suppresses undesired noise and prevents damage from collision of elements, thereby increasing the operational efficiency and longevity of the display device.
Thus, the Examiner maintains that a prima facie case of obviousness has been provided to Applicant and the combination of Kwack and Lin, when combined with Nicol, Lindblad and Salmon, renders obvious “a controller configured to detect a set screen ratio or an input screen ratio,... display portion changes from the first state to the second state, a first speed at which the display portion is initially unwound from the roller and a second speed just before the set screen ratio or the input screen ratio is reached are different, and the controller is configured to stop unwinding the display portion from the roller when the set screen ratio or the input screen ratio is reached.”


Conclusion
Applicant is respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner. To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.

Should Applicant decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed. The Examiner therefore leaves it up to Applicant to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.

Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicant is also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification. See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o). Should Applicant amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result. Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicant is encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3). Should Applicant choose to amend the specification, Applicant is reminded that—like always—no new matter in the specification is allowed. See 35 U.S.C. § 132(a). If Applicant has any questions on this matter, Applicant is encouraged to contact the Examiner via the telephone number listed below.
Applicant is reminded of the obligation to apprise the Office of any prior or concurrent proceedings in which the ‘975 Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, other reissues, reexaminations, or litigations and the results of such proceedings.

In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘975 Patent. Applicant is reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘975 Patent need not be resubmitted in this reissue application unless Applicant desires the information to be printed on a patent issuing from this reissue application.

Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J RALIS whose telephone number is (571)272-6227.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    

Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                    /HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        






SJR
11/3/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that all of the Rejected Claims stood rejected under 35 U.S.C. 103(a), 112, first paragraph, and 251; and claims 4, 5, 9-11 and 18 stand rejected under 112, second paragraph.
        
        2 The Examiner notes that all of the Rejected Claims stood rejected under 35 U.S.C. 103(a), 112, first and second paragraphs, and 251.
        
        3 Claim 13 is indicated as “twice amended.” However, the Examiner finds that the claim is in its original form, thus, should be deemed “original.”
        4 Claim 16 is indicated as “twice amended.” However, the Examiner finds that the claim is in its original form, thus, should be deemed “original.”
        5 Claim 13 is indicated as “twice amended.” However, the Examiner finds that the claim is in its original form, thus, should be deemed “original.”
        6 Claim 16 is indicated as “twice amended.” However, the Examiner finds that the claim is in its original form, thus, should be deemed “original.”
        7 Since it is unclear what exact structure the Applicant intend to claim as the structure embodying the ‘controller’ of Functional Phrase 3, the claims are subject to rejection under 35 U.S.C. § 112 second paragraph as failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention.
        8 See § XIV.A.(2) for prima facie teachings and obviousness of utilizing a display portion comprising a module cover in addition to a display panel.
        9 See § XI.A.(2) for prima facie teachings and obviousness of utilizing a display portion comprising a module cover in addition to a display panel.
        10 The Examiner finds that the display rendering mechanism 614 is essentially a “graphics engine” that utilizes a “graphics overlay function” to perform the functionality. Thus, the Examiner finds that the display rendering mechanism is hardware running an application and/or program thereon that sends a control signal to a timing controller to simply move the display area within the display portion, or its equivalent.